                   IN THE UNITED STATES DISTRICT COURT FOR THE
                           MIDDLE DISTRICT OF TENNESSEE
                               NASHVILLE DIVISION

 UNITED STATES OF AMERICA                           )
                                                    )    NO. 3:19-cr-00110
 v.                                                 )    JUDGE RICHARDSON
                                                    )
 MARIO HAWKINS                                      )


                            MEMORANDUM OPINION & ORDER

       Pending before the Court is Defendant’s Motion to Suppress (Doc. No. 25, “the Motion”).

Via the Motion, Defendant seeks to suppress all evidence obtained by Metropolitan Nashville

Police Department officers as a result of a warrantless stop and search of his person and vehicle

on December 5, 2018, because he alleges that the evidence was obtained in violation of his Fourth

Amendment rights. The Government has filed a response (Doc. No. 26). Defendant did not reply.

Therefore, this matter is ripe for decision.

                                   FACTUAL BACKGROUND

       In December 2018, after a several months-long investigation, detectives with the

Metropolitan Nashville Police Department Specialized Investigations Unit, decided to arrest

Defendant. On December 5, 2018, detectives established surveillance at Defendant’s residence to

effectuate his arrest. The detectives observed Defendant exit his residence and enter the driver’s

seat of a silver Nissan Pathfinder (“the vehicle”). Defendant was the sole occupant of the vehicle.

The detectives then observed Defendant drive the vehicle through the parking lot of a Mapco gas

station to avoid a red light, and the detectives initiated a traffic stop. As the detectives approached

the vehicle, they observed Defendant throw a plastic bag that appeared to contain a gray and white

powdery substance onto the floorboard of the passenger side of the vehicle. Upon this observation,

the detectives detained Defendant and retrieved the plastic bag from the passenger side floorboard.
The plastic bag contained two smaller plastic bags, and a field test of their contents conducted by

the detectives at the scene revealed positive test results for heroin and cocaine. The arresting

officer also discovered a firearm under the dashboard between the driver’s seat and the passenger

seat.

                                                   ANALYSIS

         The basis of Defendant’s motion to suppress is that the detectives did not have probable

cause or reasonable suspicion of a crime when they conducted a warrantless traffic stop of

Defendant; therefore, according to Defendant, the stop was in violation of Defendant’s Fourth

Amendment rights and all evidence seized as fruits of the illegal stop should be suppressed.

         Every circuit—except for the Sixth Circuit—has held that reasonable suspicion suffices to

justify an investigatory stop for a traffic violation. United States v. Simpson, 520 F.3d 531, 540

(6th Cir. 2008) (collecting cases). The Sixth Circuit, however, applies “the probable cause standard

to ‘completed’ misdemeanor traffic violations.” United States v. Jeffries, 457 F. App’x 471, 477

(6th Cir. 2012) (citing United States v. Hughes, 606 F.3d 311, 316 n.8 (6th Cir. 2010)).1

         The Sixth Circuit defines probable cause as “reasonable grounds for belief, supported by

less than prima facie proof but more than mere suspicion.” United States v. Bennett, 905 F.2d 931,

934 (6th Cir. 1990). If an officer has probable cause to believe that a “completed” traffic violation

has occurred, the resulting stop is not unlawful and does not violate the Fourth Amendment,

regardless of whether the traffic violation was the true motivation for the stop. See Heien v. North

Carolina, 135 S. Ct. 530, 539 (2014) (citing Whren v. United States, 517 U.S. 806, 813 (1996)).

         Nashville Metropolitan Ordinance 12.16.210 states, “[t]he driver or operator of any vehicle


1
 The Sixth Circuit applies the reasonable-suspicion standard to misdemeanor traffic violations that are “ongoing.” Id.
(citing Simpson, 520 F.3d at 540). However, the violation here at issue was not an “ongoing” violation but rather a
completed one.


                                                              2
shall not drive upon or through any private property or upon or through any driveway not a part of

the street or roadway for the purpose of avoiding obedience to any traffic regulation or ordinance

of the metropolitan government.” The Government argues that Defendant’s act of driving through

the Mapco parking lot to avoid a red light, which the detectives observed, violated this ordinance

and clearly gave the detectives probable cause to initiate a traffic stop of Defendant. (Doc. No. 26

at 2).

          In his Motion, Defendant does not dispute the fact that he drove through the Mapco

parking lot to avoid a red light.2 Instead, he argues that the detectives did not have the requisite

probable cause of a crime to render any subsequent traffic stop constitutional because he “did not

commit a crime in driving by the Mapco.” (Doc. No. 25 at 3). Defendant is incorrect. The Court

finds that when Defendant (undisputedly) drove through the Mapco parking lot, the detectives

clearly had probable cause to believe that Defendant violated Nashville Metro Ordinance

12.16.210. Thus, the following traffic stop was not unlawful, and did not violate the Fourth

Amendment.

         The purported illegality of the traffic stop is the only issue Defendant raises in his Motion.

As the Court finds that resolution of this issue is clear, the Court will deny Defendant’s Motion.

Furthermore, the Court will deny Defendant’s request for an evidentiary hearing. The Sixth Circuit

has instructed as follows:

         A district court’s decision whether to hold an evidentiary hearing for a motion to
         suppress is reviewed for an abuse of discretion. See United States v. Lewis, 40 F.3d
         1325, 1332 (1st Cir. 1994); United States v. Woods, 995 F.2d 713, 716 (7th
         Cir.1993), overruled on other grounds, Bailey v. United States, 516 U.S. 137

         2
          Often, a defendant seeking suppression of evidence will set forth argument as to why one or more officers’
key factual allegations are false or at least should be viewed through a lens of suspicion, and thus should be tested via
an evidentiary hearing including cross-examination of the officer(s). Defendant does not do that here, and he does not
otherwise challenge the detectives’ purported observation of Defendant’s drive through the Mapco parking lot in any
meaningful way. In fact, he did not even file a reply to the argument the Government presented in its response that
Defendant’s act was a clear violation of a Nashville Metro Ordinance. Therefore, for purposes of the Motion, the fact
that Defendant drove through the Mapco parking lot is considered undisputed.

                                                                3
        (1995). Evidentiary hearings are not granted as a matter of course; they need only
        be held if the defendant alleges sufficient facts that, if proven, would justify relief.
        See United States v. One 1965 Buick, 392 F.2d 672, 678 (6th Cir.1968), vacated on
        other grounds sub nom., Dean v. United States, 402 U.S. 937 (1971). Moreover, an
        evidentiary hearing is unnecessary when it can be determined without a hearing that
        suppression is improper as a matter of law. See United States v. Chavez-Marquez,
        66 F.3d 259, 261 (10th Cir.1995); Gentile v. County of Suffolk, 926 F.2d 142, 148
        (2d Cir.1991). Essentially, a hearing is required only if the motion is sufficiently
        definite, specific, detailed, and non-conjectural to enable the court to conclude that
        contested issues of fact going to the validity of the search are in question. See United
        States v. Unimex, Inc., 991 F.2d 546, 551 (9th Cir.1993) (quoting Cohen v. United
        States, 378 F.2d 751, 761 (9th Cir.1967)); United States v. Harrelson, 705 F.2d
        733, 737 (5th Cir.1983).

United States v. Downs, 173 F.3d 430 (6th Cir. 1999). Here, Defendant has not insinuated that the

material fact—his cut through the Mapco parking lot—is not true. Nor does he set forth any reason

to conclude that an evidentiary hearing with cross examination would be helpful to ferret out

details that would possibly change the outcome here. In short, Defendant has simply not “alleg[ed]

sufficient facts that, if proven, would justify relief.” Id. (citing One 1965 Buick, 392 F.2d at 678);

see also United States v. Ickes, 922 F.3d 708, 713 (6th Cir. 2019) (affirming the district court’s

denial of an evidentiary hearing because the defendant did “not dispute [] any of the facts relating

to the search” and his argument was “entirely legal in nature” (quoting United States v. Abboud,

438 F.3d 554, 577 (6th Cir. 2006))); United States v. McAndrews, 12 F.3d 273, 280 (1st Cir. 1993)

(“[A] criminal defendant who seeks an evidentiary hearing on a motion must, at the very least,

carry an entry-level burden by making a sufficient threshold showing that material facts are in

doubt or in dispute.”). Consequently, Defendant’s request for an evidentiary hearing is denied

because the Court finds that such a hearing would be unnecessary due to the lack of any dispute

of material fact.




                                                       4
                                          CONCLUSION

       For the above-stated reasons, the Court DENIES Defendant’s Motion to Suppress (Doc.

No. 25) without an evidentiary hearing.

       IT IS SO ORDERED.




                                                 ____________________________________
                                                 ELI RICHARDSON
                                                 UNITED STATES DISTRICT JUDGE




                                                5
